— Appeal from an order of the Family Court, Cattaraugus County (Judith E. Samber, R.), entered April 13, 2011 in a proceeding pursuant to Family Court Act article 6. The order, among other things, denied respondent’s petition to modify a prior custody order.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order that, inter alia, denied her petition seeking modification of a prior custody order that awarded sole custody of the subject child to petitioner father. Contrary to the mother’s contention, there is a sound and substantial basis in the record for Family Court’s determination that the mother failed to make the requisite evidentiary showing of a change in circumstances to warrant an inquiry into whether the best interests of the subject child would be served by modifying the existing custody arrangement (see Matter of Jackson v Beach, 78 AD3d 1549, 1550 [2010]; Matter of Simonds v Kirkland, 67 AD3d 1481, 1482 [2009]). Present — Centra, J.E, Peradotto, Sconiers, Valentino and Martoche, JJ.